Citation Nr: 1610410	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-10 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 30 percent schedular rating for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an extraschedular rating for PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increase in a 30 percent rating for PTSD.  

In September 2010, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  

In January 2014, the Board determined that the issue of entitlement to a TDIU was raised during the Veteran's previously appealed increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue of entitlement to an increase in a 30 percent rating for PTSD, as well as the issue of entitlement to a TDIU, for further development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to various symptoms at all times during the pendency of the appeal.  



CONCLUSION OF LAW

The criteria for a 50 percent schedular rating, but no higher, for PTSD, have been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Board finds that the Veteran in January 2008 was provided notice that satisfied the duty to notify provisions for the underlying service connection claim.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans' Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2010 Board hearing, the Acting VLJ noted the elements of the claim that were lacking to substantiate the claim for an increased rating.  The Veteran was assisted at the hearing by his accredited representative and his representative and the VLJ asked questions to draw out the current severity of the appellant's PTSD.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  In this regard, the Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including his more recent treatment records pursuant to the Board's January 2014 remand.  See 38 U.S.C.A. § 5103A(b); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was provided with a VA examination in February 2008.  Pursuant to the Board's January 2014 remand, the Veteran was also provided with a VA examination in September 2015.  The examinations are sufficient evidence for deciding this claim and substantially comply with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(d); Barr, supra; D'Aries, supra; and Dyment, supra.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  T

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims folders shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

The Veteran's PTSD is rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  


A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See old Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  [Parenthetically, the Board notes that the DSM-IV has been recently updated with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013)  (DSM-V).  Effective March 19, 2015, VA adopted as final, without change, its' interim rule amending the portion of its Schedule for Rating Disabilities (i.e., 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130) dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  See 53 Fed. Reg. 14308 (March 19, 2015).  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.]  

For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

A February 2008 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he was depressed for four days during the previous week and that he had experienced such symptoms for years.  He stated that he was prescribed anti-depressant medication by his primary care physician which he indicated provided little benefit.  It was noted that the Veteran denied experiencing anhedonia and that there were no symptoms of mania.  The Veteran reported that he had been married to his current wife for fifteen years.   He described his marriage as okay and not too bad.  He maintained that he had two adult children from a first marriage and that he had very good relationships with his children.  The Veteran stated that he had two or three friends that he would see socially.  

The Veteran reported that for activities and leisure pursuits, he would watch television and go out to dinner.  He reported that he had been involved in one physical altercation.  It was noted that the Veteran had a long history of alcohol abuse.  The Veteran indicated that he currently would drink two or three times or more, apparently per week, and that he would have up to twelve drinks at a time.  It was noted that the Veteran acknowledged that he should seek treatment for his alcohol abuse.  

The examiner reported that the Veteran was clean, neatly groomed, and casually dressed.  The examiner stated that the Veteran's psychomotor activity was unremarkable, and that his speech was spontaneous, clear, coherent, and unremarkable.  It was noted that the Veteran's attitude was friendly and attentive.  The examiner maintained that the Veteran's affect was constricted and that his mood was depressed.  The examiner reported that the Veteran had a short attention span and that he was unable to perform serial sevens.  The examiner indicated that the Veteran was oriented to person, place, and time, and that his thought process and thought content were unremarkable.  It was noted that the Veteran had no delusions and that he understood the outcome of his behavior.  

The examiner stated that the Veteran had sleep impairment and that he would only sleep for five or six hours.  It was noted that the Veteran had sleep apnea.  The examiner reported that the Veteran had no hallucinations and that there was no inappropriate behavior.  The examiner indicated that the Veteran did not have obsessive and ritualistic behavior and that he did not have panic attacks.  There were no suicidal or homicidal thoughts.  The examiner maintained that the Veteran's impulse control was poor.  It was noted that the Veteran had been involved in several fights, mostly while under the influence of alcohol.  The examiner reported that the Veteran had no problems with activities of daily living.  The examiner indicated that the Veteran's remote, recent, and immediate memory, were all normal.  

As to PTSD symptoms, the examiner reported that the Veteran persistently re-experienced a traumatic event by recurrent distressing dreams of the traumatic event; intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the event; and physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  The examiner indicated, as to persistent avoidance of stimuli associated with a trauma and numbing of general responsiveness, that the Veteran made efforts to avoid thoughts, feelings, or conversations associated with the trauma.  It was noted that the Veteran also made efforts to avoid activities, places, or people that aroused recollections of the trauma, and that he had feelings of detachment or estrangement from others.  

The examiner indicated that the Veteran had persistent symptoms of increased arousal including difficulty with falling or staying asleep, as well as difficulty with concentrating and hypervigilance.  The examiner described the onset of the Veteran's symptoms as chronic.  The examiner indicated that Veteran had intrusive memories of the trauma, but no recent experiences, and that he had upsetting memories triggered by events such as a television show about injured children.  The examiner reported that the Veteran denied that he had flashbacks, but that he did report physical reactions when exposed to cues, such as shaking.  

The examiner indicated that during the last week, the Veteran had avoidance of thinking about traumatic events (marked avoidance) and that he avoided Vietnam movies because they triggered upsetting memories of trauma.  It was noted that that the Veteran had difficulty recalling important details from traumatic events and that he denied that he had anhedonia.  The examiner stated that the Veteran had moderate detachment and that he denied a restricted range of affect.  It was noted that the Veteran had a sense of a foreshortened future because he had a heart condition.  As to increased arousal symptoms, the examiner reported that the Veteran had sleep problems; anger; mild to moderate concentration problems; hypervigilance; and a startle response which recently began approximately one month earlier.  The examiner maintained that there were no apparent periods of full remission lasting at least one week.  

The diagnoses were PTSD, chronic, and alcohol abuse.  A GAF score of 60 was assigned.  The examiner reported that the Veteran was currently employed as a law enforcement officer and that he was working full-time.  It was noted that the Veteran had been in his current position for ten to twenty years.  The examiner stated that the Veteran reported that he had lost five weeks from work in the previous twelve months due to stress and to appointments with doctors.  It was noted that the Veteran described his marriage in positive terms.  The examiner indicated that the Veteran had two to three friends who he would drink with, but that he denied other friendships, which suggested some social detachment.  The examiner stated that the Veteran's alcohol abuse exacerbated his social detachment and irritability.  The examiner maintained that the Veteran's prognosis was fair to good if he sought treatment.  

The examiner reported that the Veteran had been in his current occupation for sixteen years and that he was not unemployable due to PTSD.  The examiner indicated that there was not total occupational impairment due to PTSD signs and symptoms.  The examiner also indicated that there was not total occupational and social impairment due to PTSD signs and symptoms that resulted in deficiencies in areas of judgment, thinking, family relations, work, mood or school.  It was noted that the Veteran also did not have reduced reliability and productivity due to his PTSD symptoms.  The examiner indicated that the Veteran did have an occasional decrease in work efficiency and that there were intermittent periods of an inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning with routine behavior, self-care, and normal conversation.  

Private treatment records dated from May 2008 to June 2008 show that the Veteran was treated for his PTSD.  

For example, a May 2008 private report from G. M. Joseph, M.D., noted that the Veteran reported that he had an onset of PTSD symptoms ten months earlier that had increased since that time.  The Veteran indicated that his current symptoms included increased avoidance of people; detachment; anhedonia; hypervigilance; trouble sleeping; and nightmares.  He stated that his symptoms had caused him significant impairment in his occupational functioning because he was unable to work the following a nightmare if he reexperienced trauma.  He maintained that he had called in sick to work two or three times over the previous four to six weeks.  It was noted that the Veteran denied that he had undertaken any suicide attempts.  The Veteran reported that he had been taking Wellbutrin for depressive symptoms in the past and that he felt that it worked well.  

The Veteran reported that he obtained a bachelor's degree in hospital management when he was thirty-nine years old, and that he worked for a train company for twelve years after he was discharged from the military.  The Veteran indicated that he worked as a "CDC" agent for a short time and that he currently worked as an inspector of hazardous materials for the Federal Railroad.  The Veteran indicated that his first marriage lasted for twenty years and that he had two children.  He stated that he had been currently married for sixteen years and that he got along well with his wife.  

Dr. Joseph reported that the Veteran appeared younger than his stated age and that his dress and grooming were within normal limits.  It was noted that the Veteran was cooperative and that he made good eye contact.  Dr. Joseph indicated that the Veteran's mood was moderately depressed and that he was anxious.  Dr. Joseph stated that the Veteran's affect was apprehensive initially, that he had mild concentration impairment, and that he denied suicidal or homicidal ideations.  As to hallucinations, it was noted that the Veteran would have a brief flashback to Vietnam.  Dr. Joseph indicated that the Veteran's nightmares were vivid and that they would cause him significant distress.  It was noted that the Veteran was oriented in all spheres.  The diagnosis was PTSD, chronic, with a delayed onset.  A current GAF score of 63 was assigned, with a highest GAF score in the previous year of 90.  

At a September 2010 Board hearing, the Veteran testified that he suffered from current PTSD symptoms that included weekly panic attacks, angry outbursts, difficulty sleeping, difficulty concentrating, and problems with his memory.  The Veteran also reported that he had been married to his current wife for twenty years and that he had two children.  He stated that he stayed at home and that he had no close friends.  He indicated that he stopped working about a year and a half earlier and that he had been in that position for twenty years.  

Private and VA treatment records dated from June 2015 to August 2015 show that the Veteran was treated for multiple disorders, including PTSD.  

For example, a July 2015 VA psychiatric consultation report noted that the Veteran was high functioning, single, and retired.  It was noted that the Veteran had been divorced twice.  The Veteran reported that he used to deal with his PTSD with alcohol consumption until 2013.  He indicated that he had good support from his son, many friends, and his grandchildren.  He also stated that he had a daughter.  The Veteran related that he lived by himself and that he stopped working sive years ago.  He maintained that he had experienced anxiety, insomnia, panic attacks, agoraphobia, fear, and depression since he was in Vietnam.  He stated that he was presently unable to sleep and that when he was able to sleep, he would have combat and children related nightmares.  It was noted that the Veteran did not have any current suicidal and homicidal ideation.  The Veteran indicated that for many years, he tended to isolate himself, and that he would feel bored, hopeless, useless, worthless, and guilty.  He also reported that he had no pleasure in life, poor motivation, and poor energy level.  It was noted that the Veteran had a history of heavy drinking and that he would presently drink two to three drinks per day.  

The examiner reported that the Veteran looked appropriate and neat, and that he was pleasant and cooperative.  It was noted that the Veteran was a fair historian.  The examiner indicated that the Veteran was attentive and that he made good eye contact.  The examiner stated that the Veteran was appropriate; that he was oriented to person, place, and time; that his recent memory and remote memory were intact; and that he had a mild executive function deficit in terms of his attention and concentration.  The examiner reported that the Veteran had no signs of psychomotor agitation or retardation and that he had no abnormal movements.  It was noted that the Veteran's speech was fluent and clear, as well as normal in rate, tone, and volume.  The examiner reported that the Veteran's affect was constricted and that his mood was reported to be on the low side.  The examiner stated that the Veteran's thought process was linear, logical, and reality based, and that, as to thought content, he denied having suicidal and homicidal thoughts or plans.  There was no evidence of delusions.  The examiner indicated that the Veteran did have chronic, intrusive, disturbing, combat-related memories, and severe nightmares.  The examiner maintained that the Veteran's judgment, insight, and impulse control were all fair.  The examiner stated that the Veteran did not have abnormal psychotic thoughts.  

As to an assessment, the examiner reported that the Veteran presented with signs of moderate PTSD, depression, and anxiety.  The diagnoses were PTSD, chronic; a major depressive disorder, recurrent, moderate; a persistent depressive disorder; insomnia secondary to PTSD, with parasomnia (nightmares); tobacco use disorder in remission; and an alcohol use disorder, in partial remission.  A GAF score of 55 was assigned.  

A September 2015 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he would check his surroundings and that he would repeatedly check his doors.  He stated that he would worry about things and that something was going to happen.  He indicated that he associated everything with danger.  The Veteran maintained that he had panic attacks and that they would occur two to three times a week.  He related that he was uncomfortable with going outside and that he would be startled by loud noises because he felt that someone was shooting at him.  He reported that his sleep pattern was poor due to nightmares.  He stated that his mood was not good and that he did not like a lot of things.  

The Veteran reported that he was married to his second wife, but that he had been separated from her for the previous four years and that he was currently living alone.  He maintained that his failed marriages were due to his PTSD and nightmares, as well as the booze and marijuana he used to treat his PTSD symptoms.  He stated that he had two children that he did not see often because they were busy and that they did not get along well.  The Veteran denied that he had a support system.  It was noted that he denied that he had any friends or close relationships.  He indicated that he had difficulty with relationships because he did not like people very much and that he did not like to be around crowds.  He related that he spent a lot of time alone with his dog.  As to activities, the Veteran reported that he would watch television, use his computer, and walk his dog.  

The Veteran indicated that he had been retired for the previous seven years and that he previously worked in transportation with the government.  He stated that about eight years ago, while he was working for the government, he attacked two officers due to being denied entrance onto a base.  He reported that he was arrested, but that he only spent one night in jail at that time.  He denied that he had any current legal or behavioral problems.  The Veteran indicated that he had a history of heavy drinking, but he denied being formally diagnosed or attending a program.  

As to PTSD criteria pursuant to DSM-V, the examiner indicated that the Veteran met all aspects of Criteria A, B, C, D, E, F, G, and H.  The examiner indicated as to Criteria G that the Veteran's PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner indicated that the Veteran's current PTSD symptoms were a depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an inability to establish and maintain effective relationships.  

The diagnosis was PTSD.  The examiner indicated that the Veteran did not have any other mental diagnoses.  The examiner maintained that the Veteran had occupational impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although he generally functioned satisfactorily, with a normal routine behavior, self-care, and conversation.  

The evidence indicates that the Veteran is married to his second wife, but that he has apparently been separated for over four years.  The Veteran has two children, and that he currently reports that he did not see them often because they were busy and did not get along well.  He has previously reported that he had a good relationship with his children.  The Veteran has been retired for seven years after working in transportation with the government for many years.  A July 2015 VA psychiatric examination report related a diagnosis of PTSD.  The examiner indicated that the Veteran's PTSD caused occupational impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although the Veteran generally functioned satisfactorily, with a normal routine behavior, self-care, and conversation.  The examiner also reported that the Veteran's PTSD symptoms were a depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an inability to establish and maintain effective relationships.  

A prior July 2015 VA psychiatric consultation report related a GAF score of 55, suggesting per the old DSM-IV moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A May 2008 private report from Dr. Joseph related a GAF score of 63, suggesting some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  Additionally, the Board notes that a May 2008 VA psychiatric examination report related diagnoses of PTSD and alcohol abuse.  The examiner indicated that the Veteran had an occasional decrease in work efficiency and that there were intermittent periods of an inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning with routine behavior, self-care, and normal conversation.  A GAF score of 60 was assigned, which is suggestive of moderate symptoms.  

Viewing all the evidence, the Board finds that there is a reasonable basis for finding that the Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity supporting a higher schedular rating of 50 percent under the schedular criteria set forth in Diagnostic Code 9411.  The Board observes that the examiner, pursuant to the September 2015 VA psychiatric examination report, indicated that the Veteran's PTSD caused occupational impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although the Veteran generally functioned satisfactorily, with a normal routine behavior, self-care, and conversation.  However, the examiner also indicated that the Veteran's PTSD caused symptoms such as panic attacks more than once a week; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting; and an inability to establish and maintain effective relationships.  The Board also observes that a July 2015 VA psychiatric consultation report and a February 2008 VA psychiatric examination report, respectively, related GAF scores indicative of moderate symptoms.  

However, the Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD is of such a severity to produce occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to various symptoms, as required for a 70 percent schedular rating.  The Veteran has not been shown to have such symptoms as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.  The evidence does not support such a finding.  The Veteran simply does not endorse many of the symptoms required for a 70 percent rating.  Thus, the 50 percent rating being assigned adequately addresses his PTSD symptomatology, which more closely approximates the 50 percent criteria compared to the 70 percent criteria.  See 38 C.F.R. § 4.7.

Thus, an increased schedular rating to 50 percent, but no higher, is granted.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.  The Board has considered the benefit-of-the-doubt rule in making the current decision, but the preponderance of the evidence is against a higher rating for PTSD.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased 50 percent rating is granted for PTSD, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As to the TDIU claim, this issue was previously remanded by the Board in January 2014 to, in part, schedule the Veteran for a VA examination.  The examiner was to opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it was at least as likely as not that his service-connected disabilities, alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation.  Pursuant to the January 2014 Board remand, the Veteran was afforded a VA psychiatric examination in September 2015.  The Board notes, however, that the examiner did not address the functional impairment from the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities.  Therefore, the Board finds that another remand to obtain this needed medical opinion is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

Any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected PTSD and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for PTSD will also be remanded.  

While the appeal is in remand status, the AOJ should also obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5013A(b). 

Accordingly, these issues are REMANDED to the AOJ for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities since September 2015.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him that he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the functional impairment of his service-connected disabilities.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  

The examiner must describe the functional impairment from each of the service-connected disabilities, and comment as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, impair his ability to follow a substantially gainful occupation.  

The examiner must also suggest the type or types of employment, if any, in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his skill set and educational background.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal, including consideration of whether referral for extraschedular evaluation is warranted (for both PTSD and TDIU).  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


